Citation Nr: 1223606	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  11-28 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sinusitis, chronic, severe, to include as secondary to service-connected disability.  

2.  Entitlement to service connection for asthma, to include as secondary to service-connected disability.  

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to service-connected disability.  

4.  Entitlement to service connection for erectile dysfunction secondary to service-connected disability to include as secondary to service-connected disability.  

5.  Entitlement to an initial disability evaluation in excess of 30 percent for Barrett's esophagus with hiatal hernia and GERD.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969, to include service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Atlanta, Georgia, VA Regional Office (RO).  

During the appeal, the Veteran revoked the power of attorney of record in favor of Disabled American Veterans; the Board recognizes the change in representation.  

The issues of entitlement to service connection for sinusitis, asthma and COPD, as well as the issue of entitlement to an initial disability evaluation in excess of 30 percent for Barrett's esophagus with hiatal hernia and GERD, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

It is at least as likely as not that the Veteran's erectile dysfunction is etiologically related to his service-connected diabetes mellitus, hypertension and/or PTSD.  


CONCLUSION OF LAW

Erectile dysfunction was caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the Veteran's claim of entitlement to service connection for erectile dysfunction.  As this represents a complete grant of the benefit sought on appeal in regard to this issue, no discussion of VA's duty to notify and assist is necessary.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The record reflects that service connection is in effect for a number of disabilities, to include PTSD, diabetes mellitus, with early nephropathy, and hypertension.  In addition, the Veteran's competent report of symptoms is consistent with the findings on VA examination in February 2011, the report of which notes as follows:  

It is significant to note that the veteran has several service-connected conditions which can lead to the development of erectile dysfunction.  These include post-traumatic stress disorder, hypertension, and diabetes.  It is well documented in the current medical literature that all of these conditions can lead to the development of erectile dysfunction.  It is impossible to determine which of these conditions is [] causing the veteran's erectile dysfunction at this time.  There are no tests that can be done to make this determination.  It is most likely that the veteran's current erectile dysfunction is secondary to at least one of these service-connected conditions if not a combination of all three of these service-connected conditions.  

The Board notes that while an October 2009 VA treatment record reflects an opinion to the effect that the Veteran's erectile dysfunction is not related to his service-connected diabetes mellitus based on a finding that erectile dysfunction predated the diagnosis of diabetes by three years, the February 2011 VA examination report notes a diagnosis of diabetes in 2003 and an onset of erectile dysfunction in 2005.  Regardless, the October 2009 examiner did not provide an opinion in regard to whether erectile dysfunction is related to hypertension and/or PTSD.  

The February 2011 VA examiner specifically concluded that erectile dysfunction is due to service-connected disability, either alone or in the aggregate, and in addition to having reviewed VA and private medical records, the examiner provided a rationale for the opinion based on sound medical principles.  

In this case, the evidence is in at least equipoise, and thus, resolving any doubt in the Veteran's favor, the Board finds the evidence is in favor of the claim.  Consequently, service connection is warranted for erectile dysfunction secondary to service-connected disability.  


ORDER

Service connection for erectile dysfunction is granted.  


REMAND

On the October 2011 VA Form 9 in which the Veteran perfected an appeal in regard to the issues reflected above, he requested an opportunity to testify at a hearing held before a Veterans Law Judge at his local VA office.  In addition, correspondence received in March 2012 notes that a videoconference hearing would suffice, and in correspondence received in June 2012, the request for a hearing before a Veterans Law Judge at his local VA office was reiterated in correspondence received in June 2012.  To date, the Veteran has not been afforded a hearing regarding the claims on appeal.  Accordingly, the Veteran must be scheduled for the requested hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested Travel Board hearing, either before the Board at the RO or via videoconference, at the Veteran's option.  The Veteran and his representative must be provided proper notice of the date and time of the scheduled hearing and the notification must be documented in the claims file. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


